Citation Nr: 0511709	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  02-07 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran's active military service from July 1980 to May 
1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

A videoconference hearing was held in March 2005, before the 
undersigned in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination 
in this case.  


FINDINGS OF FACT

1.  In a September 1988 decision, the RO denied service 
connection for bilateral hearing loss. 

2.  The new evidence submitted since the September 1988 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.

3.  Bilateral hearing loss is found related to in-service 
recurrent acoustic trauma during service.


CONCLUSIONS OF LAW

1.  The September 1988 RO decision, which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2004).

2.  The evidence received since the September 1988 RO 
decision is new and material; thus, the claim of service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  Bilateral sensorineural hearing loss was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Through correspondence, the rating decisions, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim to reopen the 
issue of entitlement to service connection for bilateral 
hearing loss.  Pertinent identified medical and other records 
have been obtained, and VA examinations have been provided.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

II.  New and Material Evidence

The record shows that a rating decision dated September 1988, 
denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  Although the veteran 
was informed of this determination and of his appellate 
rights on September 21, 1988, he did not initiate an appeal.  
The rating decision therefore became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 
20.202, 20.302, 20.1103.  

A claim will be reopened if new and material evidence has 
been submitted since the last final disallowance of the claim 
on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted, "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

The veteran's application to reopen his claim for service 
connection for bilateral hearing loss was received in October 
2001, and evidence has been received in support of the 
application.  

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments apply to claims 
that filed after that date, as in this case.  Therefore, the 
Board will apply the amended regulation.  

This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 38 C.F.R. § 3.156(a) 
(2004). 

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R.  § 3.156(a) (2004). 

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The evidence associated with the claims file since the RO 
issued its last final decision in 1988 includes VA and non-VA 
medical records, as well as written statements provided by 
the veteran and his representative and testimony provided by 
the veteran before a decision review officer at the RO in 
July 2002, and before the undersigned in March 2005.  This 
evidence cumulatively shows that the veteran is currently 
diagnosed with bilateral hearing loss.  

The RO denied the claim in 1988 because there was no 
competent evidence of record that documented that the veteran 
had bilateral hearing loss as defined by VA regulations.  

The Board finds that the evidence received since the notice 
of decision in September 1988 bears directly and 
substantially upon the specific matter under consideration, 
i.e., whether the veteran's current bilateral hearing loss 
developed as a result of service and is of such significance 
that it must be considered together with all other evidence 
to fairly decide the merits of the claim.  Accordingly, the 
Board concludes that the veteran has submitted evidence that 
is new and material and that the claim for service connection 
for bilateral hearing loss must be reopened.  

Having reopened the claim, the Board finds that the evidence 
is sufficient to decide the claim without further 
development.  

III.  Bilateral hearing loss

The veteran contends that he has bilateral hearing loss that 
originated as a result of acoustic trauma to which he was 
exposed during service.  The veteran is currently service-
connected for tinnitus due to exposure to acoustic trauma.  
The RO granted service connection for tinnitus in 
September1988 on the basis of exposure to acoustic trauma.  
The veteran's service records reveal that he served as an 
aircrew mechanic for seven years and ten months.  The veteran 
maintains that he was exposed to acoustic trauma during 
service, specifically while working around aircraft engines.

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  For the purposes of applying the 
laws administered by the VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The veteran's service medical records show an increase in 
decibel loss at all levels based on audiometric testing 
reports during his eight years of service.  The audiometric 
test results during and for several years after service, 
however, did not meet VA's criteria for hearing loss at that 
time.

VA administered several audiometric examinations during 2001 
and 2002.  With respect to the right ear, the results of 
these tests cumulatively show that the veteran's speech 
recognition scores using the Maryland CNC Test were less than 
94 percent.  With respect to the left ear, the same tests 
cumulatively show that the veteran's auditory threshold for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz were 26 decibels or greater.  Therefore, this 
medical evidence shows that the veteran meets the criteria 
for bilateral hearing loss at this time.  38 C.F.R. § 3.385.

The veteran has complained of a history of hearing loss since 
service.  At his hearing before the undersigned in March 
2005, the veteran detailed his service experiences with noise 
exposure, and subsequent hearing problems.  He essentially 
maintained that the service medical records did not reflect 
the full extent of his ear problems.  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, as there is in this 
case, post-service audiometric findings meeting regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

The Board is prohibited from making conclusions based on its 
own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Similarly, the veteran, as a layman, is not 
competent to offer an opinion of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The medical 
evidence does not show the presence of hearing loss, for VA 
purposes, during service; however, it does indicate exposure 
to noise and a growing difficulty with hearing.  The post-
service evidence, specifically the VA audiometric testing 
results dated between 2001 and 2002, confirms that the 
veteran has bilateral hearing loss as defined by 38 C.F.R. 
§ 3.385.  

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In this case, VA conceded exposure to acoustic trauma when it 
granted service connection for tinnitus in 1988.  As noted 
above, the RO denied service connection for bilateral hearing 
loss at that time because the audiometric test results did 
not meet the criteria for hearing loss.  This circumstances 
has changed.   

The Board finds that in light of the exposure to acoustic 
trauma during service as a mechanic working around aircraft 
engines, the documented increase in decibel loss during 
service, the veteran's credible testimony, the absence of 
post-service evidence of exposure to acoustic trauma, and the 
current evidence of bilateral hearing loss received in this 
case, the issue of service connection for this claim is in 
relative equipoise.  The claim is, therefore, granted.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Service connection for bilateral hearing loss is granted.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


